Citation Nr: 0630793	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).

Procedural history

The veteran served on active duty from May 1970 to October 
1978.  Service in Vietnam is indicated in the evidence of 
record.

The veteran sought service connection for a lumbar spine 
disorder in January 2003.  A May 2003 rating decision denied 
service connection, and the veteran appealed.

Issues not on appeal

In his original claim, the veteran sought service connection 
for bilateral hearing loss and tinnitus as well as the lumbar 
spine disability.  The May 2003 rating decision granted 
service connection for tinnitus.  The veteran did not 
disagree with the assigned disability rating of 10 percent or 
its effective date. The May 2003 rating decision also granted 
service connection for left ear hearing loss, assigning a 
noncompensable (zero percent) rating therefor; and denied 
service connection for right ear hearing loss.  The veteran 
initially appealed the denial of service connection for right 
ear hearing loss and sought a compensable rating for the 
service-connected left ear hearing loss.  However, in his 
substantive appeal [VA Form 9] dated October 2003, the 
veteran withdrew the issues pertaining to hearing loss and 
elected to proceed only with appeal of the issue of lumbar 
spine disability.  


FINDING OF FACT

A preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's lumbar spine 
disability is unrelated to his military service.

CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a lumbar spine 
disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the veteran was informed of the 
elements of a claim for service connection in a February 2003 
letter:

To establish entitlement for service connected 
compensation benefits, the evidence must show:
An injury in military service or a disease that 
began in or was made worse during military service, 
or an event in service causing injury or disease.
A current physical or mental disability.
A relationship between your current disability and 
an injury, disease, or event in service.

The veteran was also informed of VA's duty to assist him in 
the development of his claim in the February 2003 letter:

We will get any VA medical records or other medical 
treatment records you tell us about.  If necessary, 
we may schedule a VA examination for you to get 
this evidence.

In addition, the letter informed the veteran that he could 
submit his own statements or statements from others 
describing his physical or mental symptoms, and that he could 
submit a medical opinion from his own doctor.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the first two elements (1) veteran status and 
(2) current existence of a disability are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not, and cannot be assigned in 
the absence of service connection.  The veteran's claim of 
entitlement to service connection for lumbar spine disability 
was based on element (3).  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.  Moreover, 
because the Board concludes below that the preponderance of 
the evidence is against the veteran's claim for service 
connection, thus denying the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Thus, the Board finds that the 
veteran has received proper notice as to effective date 
pursuant to Dingess.

Thus, the Board concludes that there is no prejudice to the 
veteran in the Board's considering this case on its merits.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a representative who is 
presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records (SMRs) and VA medical 
records pertaining to the claim.  In addition, the RO has 
included numerous medical treatment records and medical 
opinions submitted by the veteran.  Importantly, the veteran 
has identified no additional information that should be 
obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  In this case, VA conducted 
physical examinations of the veteran in April 2003 and 
September 2004, and a medical practitioner reviewed the 
veteran's claims file before rendering a medical opinion in 
April 2006, the results of which will be discussed below.  
Neither the veteran nor his representative subsequently 
indicated that another examination is needed or that the 
record on appeal is inadequate.  

The Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative presented 
evidence and argument in support of his claim at a February 
2004 hearing before a Decision Review Officer at the RO.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2006); see also Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary [of VA] shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 C.F.R. 
§ 3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Analysis

The veteran has contended that he first injured his back in 
1971 when he fell from a gun mount while serving in Vietnam.  
He has also contended that he injured his back in October 
1974 while serving in Germany.  He has claimed that his in-
service injuries eventually manifested in his present 
condition, which required surgery to repair a ruptured disc 
in 1996.  

As indicated above, in order for service connection to be 
granted all three Hickson elements must be satisfied.  The 
Board will analyze each element in turn.

With regard to medical evidence of a current injury, the 
record clearly establishes that the veteran has suffers from 
severe L4 to L5 stenosis secondary to disc disease with facet 
hypertrophy and radiculopathies.  Thus, element (1) is 
satisfied.

With regard to element (2), medical evidence of an in-service 
injury, there is no medical evidence of record supporting the 
veteran's claim that he was injured in 1971.  Indeed, a 
review of the veteran's SMR during 1971 reveals nothing 
pertaining to the veteran's back.  The veteran testified, 
essentially, that it was useless for a soldier from his unit 
to attempt to obtain medical treatment from a field hospital, 
and that most soldiers simply obtained pain-killing 
medication from their unit medic.  See the February 2004 
hearing transcript, p. 5.  Thus, it appears that he is not 
contending that there would be a record of medical treatment 
for his back in 1971.

The veteran has contended that he was a veteran of combat.  
See the February 2004 hearing transcript, page 3.  His DD 214 
lists his military occupational specialty (MOS) as cannon 
crewman.  The Board has no reason to doubt that the veteran 
was in combat in Vietnam.  The combat presumptions cover the 
precise situation described by the veteran, namely lack of 
medial records due to combat situations.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006). 
Accordingly, the Board accepts that the veteran injured his 
back in Vietnam in 1971.

The veteran further testified that he injured his back when 
he fell between railroad cars in October 1974, and that he 
reported for medical care some three or four days later.  See 
the hearing transcript pp. 5-7.  The veteran's SMRs indicate 
that in October 1974, he was treated for a pulled muscle in 
his right shoulder and neck, described as a spasm in his 
right trapezius muscle.  Although not specifically indicative 
of a back injury, the October 1974 SMR to some extent serves 
to corroborate the veteran's report of a fall that month.    

After weighing the evidence, and for reasons stated above, 
the Board determines that element (2) is arguably satisfied 
to the extent that minor injuries appear to have occurred in 
service.

With regard to crucial element (3), medical nexus, the only 
competent medical evidence of record is an April 2006 opinion 
of a VA orthopedic examiner, who reviewed the entire claims 
file and concluded that the veteran's current lower back 
condition is not related to military service.  

With respect to the veteran's medical history, of particular 
interest to the VA reviewer was the fact that after 1974, 
there is no further evidence of any back injury or condition 
until a medical history report dated January 1996.  In that 
history, the doctor noted that the veteran had "about a 
seven year history of problems with the lumbar spine."  That 
medical history went on to specify that the veteran "does 
not remember any specific injury except that in 1993 he 
stepped off a curb backwards and twisted his low back and 
that increased his low back pain."  The evidence shows that 
the veteran was discharged from the Army some 10 years 
earlier.

With regard to the crux of the claim, the reviewing VA 
orthopedist assessed the record this way:

The contention that he experienced "silent" 
injuries to his lower back and that they suddenly 
presented at the time of his twisting injury in 
1993 as a result of his military service simply is 
not a reasonable medical probability.

In short, the reviewing physician discounted any relationship 
between the veteran's military service (which he acknowledged 
included performing heavy physical labor in a combat zone in 
Vietnam) and the current lumbar spine disability.  The 
reviewer noted that the lack of back problems for a number of 
years after service was "the primary rationale for the 
medical opinion that the veteran's current lower back 
condition is not related to military service."

For his part, the veteran has submitted a December 2004 
statement of Dr. H.G., who which reviewed the history given 
by the veteran and cursorily concludes that "the patient 
considered his spine problem as being genuinely related to 
the precedents from his Army service . . . ."  

It is clear from the wording of the statement that Dr. H.G. 
merely passed along the veteran's own statement as to his own 
belief that his back problem was related to service.  Dr. 
H.G. himself rendered no such opinion.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

Thus, the probative value of Dr. HG's medical opinion is 
negligible, since he merely restated the veteran's own lay 
opinion without endorsing it.  It is well established that 
lay persons without medical training, such as the veteran, 
are not competent to attribute symptoms to a particular 
cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board additionally observes that even if Dr. H.G.'s 
statement may be taken as a competent medical nexus opinion 
(and for reasons discussed immediately above the Board does 
not so find), it is outweighed by the VA reviewer's opinion.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) [the Board may 
appropriately favor the opinion of one competent medical 
authority over another].   Significantly, Dr. H.G. did not 
comment on the lack of back problems from 1978, when the 
veteran was discharged from the Army, to the mid 1990s when 
his current back problems became manifest.

There is also the matter of the qualifications of  Dr. H.G., 
who is self described as a "Traumatologist and Orthopedist 
[sic] Surgeon".  It appears that Dr. H.G. practices in 
Mexico; indeed, his report was in Spanish [an English 
translation was obtained]. 
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  By way of contrast, 
the VA reviewer was an M.D. and an orthopedic surgeon.

In short, a preponderance of the competent medical evidence 
is against the veteran's claim.  The Board thus concludes 
that Hickson element (3) is not satisfied, and the claim 
fails on that basis.

In sum, the Board finds that the claim fails because the 
preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's lumbar spine 
disability is unrelated to his military service.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a disability of the 
lumbar spine is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


